783 So. 2d 293 (2001)
STATE of Florida, Petitioner,
v.
Ann Elliott BARBER, Respondent.
No. 5D00-2797.
District Court of Appeal of Florida, Fifth District.
March 16, 2001.
Rehearing Denied May 2, 2001.
Robert A. Butterworth, Attorney General, Tallahassee, and Ann M. Phillips, and Kellie A. Nielan, Assistant Attorney Generals, Daytona Beach, for Petitioner.
Gregory W. Eisenmenger, Robert R. Berry of Eisenmenger & Berry, P.A., Melbourne, for Respondent.
PER CURIAM.
The State petitions for certiorari review of an order suppressing Williams rule evidence. See Williams v. State, 110 So. 2d 654 (Fla.1959), codified at Fla. Stat. § 90.404(2) (1999). We have jurisdiction. See State v. Pettis, 520 So. 2d 250, 253 (Fla.1988); see also Richardson v. State, 706 So. 2d 1349 (Fla.1998); State v. Smith, 586 So. 2d 1237 (Fla. 2d DCA 1991).
We grant the petition, quash the order excluding evidence of the collateral offense involving Baby Devin, and remand for further proceedings in light of our decision in Barber v. State, 781 So. 2d 425 (Fla. 5th DCA 2001).
WRIT GRANTED.
COBB, PETERSON and GRIFFIN, JJ., concur.